                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  EASTERN DIVISION


CALEB ANDERSON TAYLOR,                           )
                                                 )
        Plaintiff,                               )
                                                 )
v.                                               )               No. 2:16-cv-02647-STA-egb
                                                 )
MARCUS JONES, et al.,                            )
                                                 )
        Defendants.                              )


                     ORDER DENYING MOTIONS TO APPOINT COUNSEL
                              AND COMPEL SETTLEMENT


        On August 5, 2016, Plaintiff filed a pro se Complaint for violations of his civil rights

under 42 U.S.C. § 1983. (ECF No. 1.) This Court granted Plaintiff leave to proceed in forma

pauperis, in accordance with 28 U.S.C. § 1915. (ECF No. 4.) On February 26, 2019, Plaintiff

filed pro se Motions to Appoint Counsel (ECF No. 76) and “Order of Settlement” (ECF No. 75).

Upon the Court’s consideration of the Motions, both are DENIED. The Court will address each

in turn below.

        The Court has discretion to appoint counsel for an indigent civil litigant. 28 U.S.C. §

1915(e) (“The court may request an attorney to represent any person unable to afford counsel.”)

(emphasis added); Reneer v. Sewell, 975 F.2d 258, 261 (6th Cir.1992) (“The appointment of

counsel to civil litigants is a decision left to the sound discretion of the district court, and this

decision will be overturned only when the denial of counsel results in fundamental unfairness

impinging on due process rights.”) (citations and internal quotation marks omitted). Such an

appointment in a civil case is not a constitutional right; rather, “it is a privilege that is justified
only by exceptional circumstances.” Richmond v. Settles, 450 F.App’x 448, 452 (6th Cir. 2011)

(citing Lavado v. Keohane, 992 F.2d 601, 605-06 (6th Cir. 1993)). In determining whether

“exceptional circumstances” exist, the Court shall examine the nature of the case and the

plaintiff’s ability to represent himself. Id. This requires the Court to assess the complexity of

the case’s factual and legal issues. Richmond, 450 F.App’x at 452. The Court will not appoint

counsel to represent an indigent pro se civil litigant when the litigant’s claims are frivolous or

when the chances of the litigant’s success are extremely slim. Richmond, 450 F.App’x at 452. It

is Plaintiff’s burden to show that “exceptional circumstances” exist. Brubaker v. Barrett, 801

F.Supp.2d 743, 763 (E.D. Tenn. 2011).

       A review of the Complaint and subsequent filings indicates that the case is not so

complex that the Court should exercise its discretion to appoint counsel at this time. In his

Motion, Plaintiff merely states that he is “requesting that an attorney be appointed to Plaintiff . . .

and the honorable Judge to grant Plaintiff’s motion of order for requesting an appointed

attorney.” (ECF No. 76.) Plaintiff has not provided the Court with any facts indicating that

exceptional circumstances exist. Plaintiff appears to understand the facts of his case and

applicable law sufficiently to represent himself at this stage in the proceedings. Nothing in the

record indicates that Plaintiff’s circumstances are more exceptional than other similarly situated

plaintiffs bringing civil rights actions. Because this case is not an exceptional one, the Motion to

Appoint Counsel is DENIED.

       The Court now turns its attention to Plaintiff’s “Motion of Order for Settlement” (ECF

No. 75). In his Motion, Plaintiff asks the Court to order Defendants to settle with Plaintiff in the

amount of $35,000. Defendants responded in opposition on March 11, 2019. (ECF No. 77.)

Defendants state that there is no settlement agreement between the parties. Plaintiff’s request
would have been better suited in his prayer for relief. It is not within the Court’s role to

circumvent the judicial process and order parties to settle. A settlement is, at its very essence, a

matter agreed upon by the parties prior to a court rendering its decision on the case. Therefore,

Plaintiff’s Motion of Order for Settlement is DENIED.

       For the foregoing reasons, Plaintiff’s Motion to Appoint Counsel and Motion of Order for

Settlement are DENIED.

       IT IS SO ORDERED.

                                               s/ S. Thomas Anderson
                                               S. THOMAS ANDERSON
                                               CHIEF UNITED STATES DISTRICT JUDGE

                                               Date: March 13, 2019
